Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with John Thomas on 9/9/2021.

The application has been amended as follows: 


	distal end and a proximal end, the proximal end connected to the base portion, the distal end -----
	line 21, replace [ portion and a second top arm and second ] with ---- portion and a second top arm and a second ----
	line 27, replace [ at the proximal] with ---- at a proximal end ----
	lines 30-31, replace [ on the cover of the second bottom arm ] with ---- of the second bottom arm of the cover ----

Allowable Subject Matter
Claims 1, 4-9 are allowed.
The following is an examiner’s statement of reasons for allowance: prior art does not provide sufficient motivation to modify Gothberg to show the upper surface of the top arm defining an indent that extends along the longitudinal length of the upper surface at the proximal end, the upper surface of the first top arm slopes downwardly from the indent to at the proximal end to the distal end, the notch is formed at the proximal end of the top of the second bottom arm of the cover portion, the first protuberance on the base bottom arm is received in the notch of the second bottom arm, the lip protuberance on the cover second top arm is received in the first indent in combination with other claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHI DT A whose telephone number is (571)272-6864571-272-6864.  The examiner can normally be reached on M-F 8-5 EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PHI D A/Primary Examiner, Art Unit 3633                                                                                                                                                                                                        

Phi Dieu Tran A

9/9/2021